An unpub|ishlld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME Coun'r
oF
NEvADA

(o) 1947/a 

lN THE SUPREME COURT OF THE STATE OF NEVADA

 

CHRISTOPHER M. PATTERSON, No. 63047
Appellant,
THE STATE oF NEVADA, s § § §_  
Respondent.

MAY 09 2013

 

AN
UT

ORDER DISMISSING APPEAL

 

This is an appeal from a district court order denying a pretrial
petition for a writ of habeas corpus. Eighth J udicial District Court, Clark
County; Elissa F. Cadish, Judge.

No appeal lies from the aforementioned order. Gary u. Sheriff,
96 Nevl 78, 605 P.2d 212 (1980); Castillo u. State, 106 Nev. 349, 352, 792
P.2d 1133, 1135 (1990). Accordingly, we conclude that we lack jurisdiction
to consider this appeal, and we

    

Gibbons
D»M  Q§,*Mlolri

Douglas Saitta
cc: Hon. Elissa F. Cadish, District Judge

Christopher Patterson

Bill A. Berrett

Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

/3~ /3722